Exhibit 10.1

Form of Restricted Stock Award Agreement for Directors

MARKEL CORPORATION

RESTRICTED STOCK AWARD AGREEMENT

DIRECTOR AWARD

To: ______________________

MARKEL CORPORATION (the “Company”) hereby grants you (the “Director”)
             shares of Restricted Stock (the “Shares”) under the Markel
Corporation Omnibus Incentive Plan (the “Plan”). Shares that have not yet vested
under Section 1 below, or as otherwise specifically provided herein, are
forfeitable and nontransferable. The Company’s Board of Directors (the “Board”)
will administer this Award Agreement, and any decision of the Board will be
final and conclusive. Capitalized terms not defined herein have the meanings
provided in the Plan.

The terms of your Award are:

1. Vesting of Shares. Except as otherwise provided in this Award Agreement, the
Shares will become vested and nonforfeitable on
                                (the “Vesting Date”), provided that the Director
remains a member of the Board until that time.

2. Forfeiture of Shares. If the Director ceases to be a member of the Board
other than by reason of death or Disability (as defined below) before the
Vesting Date, the Shares will be forfeited; provided, that the Board may
determine in its sole discretion that forfeiture should not occur, in whole or
in part, because the Director had an approved termination of his or her service
as a Board member and may in such circumstances allow the Shares to vest, in
whole or in part, on such terms as the Board deems appropriate. If the Director
dies or incurs a Disability, the Shares will become fully vested and
non-forfeitable on the date of the Director’s death or Disability.

3. Change of Control. Any unvested Shares will become fully vested and
non-forfeitable if, after a Change in Control (as defined in the Plan) and
before the Vesting Date, the Director ceases to be a member of the Board for any
reason other than voluntary resignation.

4. Disability Defined. For purposes of this Agreement, the Director has incurred
a “Disability” if the Director is unable to engage in any substantial gainful
activity by



--------------------------------------------------------------------------------

reason of any medically determinable physical or mental impairment which can be
expected to result in his death or can be expected to last for a continuous
period of not less than 12 months. The Director will be deemed disabled for this
purpose if determined to be totally and permanently disabled by the Social
Security Administration or under a disability insurance program that applies the
same (or stricter) definition of Disability as provided herein to determine
whether the Director is disabled. Otherwise, the Board will in its sole
discretion determine whether the Director is disabled for this purpose.

5. Transfer Restrictions. The Shares are not subject to sale, assignment,
transfer, pledge, hypothecation or encumbrance before the Vesting Date. The
Company will retain custody of the Shares until the Vesting Date. At the
Company’s request, the Director will deliver to the Company a stock power,
endorsed in blank, with respect to the Shares that will remain in effect until
the Vesting Date.

6. Binding Effect. Subject to the limitations stated above, this Award Agreement
will be binding upon and inure to the benefit of the Director’s legatees,
distributees, and personal representatives and the successors of the Company.

7. Change in Capital Structure. The Shares will be adjusted as the Board
determines is equitably required upon a dividend in the form of stock, spin-off,
stock split-up, subdivision or consolidation of shares of Company Stock or other
similar changes in capitalization.

8. Interpretation. This Award Agreement will be construed under and be governed
by the laws of the Commonwealth of Virginia. THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA OR THE CIRCUIT COURT FOR THE COUNTY OF
HENRICO, VIRGINIA WILL HAVE EXCLUSIVE JURISDICTION OVER ANY DISPUTES ARISING OUT
OF OR RELATED TO THE PLAN OR THIS AWARD AGREEMENT.

IN WITNESS WHEREOF, the Company has caused this Award Agreement to be signed,
effective as of the award date shown above.

 

    MARKEL CORPORATION         By:  

 

    Title:    

 

2